Citation Nr: 1017274	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 2001 to May 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

By way of history, in November 2008 the Board denied the 
Veteran's appeal for an increased rating in excess of 70 
percent for depression and entitlement to TDIU.  The Veteran 
thereupon submitted an appeal to the U.S. Court of Appeals for 
Veterans Claims (Court).  In February 2009, the Court issued an 
Order granting a Joint Motion to vacate the Board's decision 
that pertained to the issues of an increased rating in excess 
of 70 percent for depression and entitlement to TDIU.   The 
Board then issued a decision in May 2009 that continued the 
previous denial of an increased rating for PTSD and entitlement 
to TDIU.  The May 2009 Board decision also remanded the issue 
of a compensable rating for status post surgerical repair left 
wrist laceration.  The Veteran then appealed only the Board's 
denial of entitlement to TDIU.  In December 2009 the Court 
issued an Order granting a Joint Motion to vacate the Board's 
decision that pertained to the issue of entitlement to TDIU.  

In April 2010 the Veteran submitted a private examination with 
a waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
depression; degenerative disc disease of the lumbosacral spine; 
status post thrombophlemitis of the right anticubital fossa 
with residual scar; xerosis and mild eczema of both hands, 
forearm, and keratosis of upper arms and shoulder; and status 
post surgical repair left wrist laceration associated with 
major depressive disorder. 

2.  The Veteran's service-connected disabilities are shown to 
preclude the Veteran from performing substantially gainful 
employment consistent with his educational and occupational 
background.


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Here the decision below 
is granting in full the benefits sought on appeal.  
Accordingly, even assuming that an error was committed with 
respect to the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed. 

II. Analysis

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided that one of 
those disabilities is ratable 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  

The Veteran's service-connected disabilities are rated as 
follows: depression (50 percent disabling since prior to 
September 1, 2006, and 70 percent since September 1, 2006); 
degenerative disc disease of the lumbosacral spine (10 percent 
disabling since May 8, 2005); status post thrombophlemitis of 
the right anticubital fossa with residual scar (noncompensable 
since May 8, 2005); status post thrombophlemitis of the right 
anticubital fossa with residual scar (noncompensable since May 
8, 2005); xerosis and mild eczema of both hands, forearm, and 
keratosis of upper arms and shoulder (noncompensable since May 
8, 2005); and status post surgical repair left wrist laceration 
associated with major depressive disorder (noncompensable since 
August 11, 2006).  The Veteran's combined rating was 60 percent 
from May 8, 2005 until August 31, 2006 and 70 percent since 
September 1, 2006.  

Therefore, in the present case, the Veteran does, in fact, meet 
the threshold requirement for a total disability rating in that 
his combined service-connected disabilities are rated at 70 
percent.  38 C.F.R. § 4.16(a).  Since the Veteran meets the 
threshold requirement for a total disability rating from the 
date of claim, January 1, 2007, there must also be a 
determination that the Veteran's service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or non-service connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

The Board notes that, for the veteran to prevail, the record 
must reflect some factor that takes the claimant's case outside 
the norm.  The sole fact that a veteran is unemployed or has 
difficulty finding employment is not enough, since a high 
compensation rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment; 
the question is whether the claimant is capable of performing 
the physical and mental acts required for employment, not 
whether the claimant could find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

After a careful review of the medical evidence of record the 
Board finds that by granting the Veteran the benefit of the 
doubt service connection for TDIU is warranted.  The Board 
notes that the Veteran's medical records show that he had two 
suicide attempts; one in February 2005 and one in August 2006. 

Evidence in the record shows that the Veteran has reported that 
following his discharge from service in 2005, he was employed 
for one year at the Brinks Armored Trucks as a vault cashier, a 
driver/messenger, and as a handler of orders for precious 
metals.  He reportedly left that position because he was 
relocating and the commute would have been too difficult.  He 
also reported being employed at the UMASS Medical Center from 
April 2006 through July 2006 as a cook, and that he left his 
job there because he had secured the job through a temporary 
agency and it was not the hospital's policy to hire people 
through a temporary agency.  The Veteran also reported that he 
was doing well in his job at the UMASS Medical Center and that 
he was expecting to get another job from his supervisor, but he 
has not worked since his August 2006 suicide attempt.  The VA 
outpatient treatment records also show that the Veteran has 
reported working in his parents' liquor store twice a week for 
an hour at most.

The Board finds that there are a total of four medical opinions 
of record; two of the medical opinions state that the Veteran 
is precluded from substantial and gainful employment because of 
his service-connected disabilities, mainly his service-
connected depression, one medical opinion of record states that 
that his service-connected depression would have moderate 
impact on his ability to obtain and maintain gainful employment 
and his left hand disability would severely impact his ability 
to engage in his usual occupation as a cook; and the last 
medical opinion of record stated that it was questionable if 
the Veteran's was unable to work.  After a careful review of 
the Veteran's claims file the Board finds that the Veteran 
should be granted the benefit of doubt and service connection 
should be granted for TDIU.  

Two of the medical opinions of record that state that the 
Veteran is precluded from substantial and gainful employment 
because of his service-connected disabilities, mainly his 
service-connected depression, are the Veteran's October 2008 
and February 2010 private examinations.  The October 2008 
private examiner, a certified disability management specialist, 
opined that based solely on the Veteran's reported physical 
limitations from his service-connected degenerative disc 
disorder of the lumbosacral spine he was limited to selected 
sedentary or light duty occupations; however, when combined 
with his service-connected mental disorder, he was fully unable 
to sustain any employment.  This opinion was based on the 
Veteran's report that his prescribed psychotropic medications, 
which include 60 mg. of Prozac and 400 mg. of Seroquel per day, 
caused him to sleep ten to eleven hours per night (from 10pm to 
11am), caused him to feel groggy and inattentive at random 
times throughout the day, require him to take two forty five 
minute, unscheduled naps during the daytime hours, and 
precluded him from safely operating an automobile while under 
the influence of the medication.  In addition, the Veteran 
reported that his service-connected low back disability was 
manifested by constant pain and that he could stand for up to 
two hours at a time, so long as he was able to take twenty 
minute rest periods in between and he limited his lifting and 
carrying to thirty pounds or less due to increased back pain.  
The Board notes that the Veteran indicated that he did not 
believe that his back pain, in and of itself, would preclude 
him from working competitively.  It was also noted that the 
Veteran denied actually "working" in his parents' liquor store 
instead he was merely occasionally "present" at the store once 
a week, for no more than one hour.  He stated that the 
Veteran's claims filed was "replete with GAF [s]cores of 50 or 
less, indicating total work incapacity."  He further found the 
Veteran to be very unsure of his abilities and emotionally and 
practically, quite dependant on his parents which was 
suggestive of a guarded to poor vocational prognosis.

The February 2010 private examiner opined that the Veteran's 
service-connected disabilities more likely than not developed 
to the point of completely disabling him occupationally and 
socially, effectively precluding him from securing or engaging 
in a substantially gainful employment.  In coming to this 
opinion the examiner stated that though the presence of 
functional impairment in several areas was not proof that his 
psychiatric impairment should preclude him from securing or 
engaging in substantially gainful occupation; however, it was 
more likely than not that several specific symptoms have 
developed to the point of insurmountable impediments to his 
functioning in social and occupational realms.  Most 
prominently was that his psychosis constituted disordered 
thought process, which when manifested derailed his goal 
oriented thinking.  He stated that when thinking was not goal 
oriented it lead to dysfunctional behavior, which was sometimes 
bizarre and sometimes destructive and this inconsistent, 
bizarre, or destructive behavior could not support successful 
social or occupational activities that required reliable, 
effective, efficient and creative performance.  Therefore, his 
thought disorder presented an insurmountable impediment to 
success in occupational and social functioning.  The private 
examiner stated that the nature of the Veteran's psychotic 
symptoms, including his delusions of social condemnation, 
auditory hallucinations, and continuous suicidal tendencies, 
impeded him socially and occupationally.  It was noted that the 
Veteran reached this dysfunctional phenomena as occupationally 
disabling in July 2006 when they all culminated in the dramatic 
decompensation characterized by his second suicide attempt. 
 
In addition to the two positive nexus opinions is the October 
2006 VA examiner's opinion that the Veteran's symptoms from his 
depressive disorder had a severe impact on his social 
functioning and would have a moderate impact on his ability to 
obtain and maintain gainful employment, and that his left hand 
disability would severely impact his ability to engage in his 
usual occupation as a cook.  In his examination report the VA 
examiner noted that this examination was subsequent to this 
August 2006 suicide attempt and that the Veteran had not worked 
since July 2006, secondary to his suicide attempt and 
associated problems.  It was noted that his August 2006 suicide 
attempt made things worse since he was now separated from his 
family, moved in with his parents, had the embarrassment of the 
scars on his wrists, and was unable to work.  

The last opinion of record is a negative nexus opinion by the 
September 2007 VA examiner.  He specifically noted that 
although the Veteran had a very sporadic work history, it was 
questionable whether he was unable to work at the present time 
given that he regularly engaged in pleasant activities 
(attending the gym 4 times per week, watching movies and 
television, playing video games, and vacationing) and also 
reported the he was able to independently handle nearly all 
activities of daily living with the exception of some 
difficulties preparing meals due to the injury to his left 
hand.

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  Willis 
v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is 
free to assess medical evidence and is not obligated to accept 
a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).  The Board notes that there are four medical opinions 
of record; in assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The Board finds that all of the examiners, including the 
October 2008 and February 2010 private examiners, reviewed the 
Veteran's claims file.  Therefore, the Board finds that the 
October 2008 and February 2010 are more probative since in 
giving their opinion they thoroughly discussed on how his 
service-connected disabilities, mainly the Veteran's 
depression, affected his employment.  In addition, the Board 
finds that the October 2006 VA examination supported the 
conclusions of the private examinations.   On the other hand 
the September 2007 VA examiner stated that it was questionable 
whether the Veteran was unable to work at the present time.  
The Board finds that medical opinions expressed in speculative 
language do not provide the degree of certainty required for 
medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, 
after careful review of the record, and in giving considerable 
weight to the Veteran's credible statements and the findings 
shown on the Veteran's VA treatment records, and his private 
and VA examinations, and giving the benefit of any doubt to the 
Veteran, the Board finds the evidence for and against the claim 
to be at least in approximate balance.  Under such 
circumstances, resolution of all reasonable doubt shall be in 
the Veteran's favor.   


In sum, the Board finds that the overall impairment due to the 
service-connected disabilities is currently shown to be such 
that the Veteran would be precluded from working at all forms 
of substantially gainful employment consistent with his work 
and educational background.  Therefore, entitlement to TDIU is 
warranted. 




ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.   



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


